Motion by three defendants, Sachs, Weinberg and Catehings, to dismiss the pending appeals herein by plaintiff Ida Marco, by William Marco and by defendants Blue Ridge Corporation and Ridge Realization Corporation, denied on condition that the appeals be perfected and argued or submitted at the December Term, beginning November 28, 1960. The appeals are ordered on the calendar for said term. Appellants’ briefs are directed to be filed and served on or before November 9, 1960. On the court’s own motion, leave is granted to dispense with the printing of the papers and exhibits enumerated in the stipulation of the parties, dated October 12, 1960; the originals or copies of such papers and exhibits to be submitted on the argument. Motion by appellant William Marco and by plaintiff-appellant Ida Marco, as ancillary administratrix, etc., to substitute said William Marco, as administrator, etc., in her place as the appellant in the pending appeals; and for other relief. Motion granted to the extent of substituting William Marco, administrator, etc., in place of Ida Marco, ancillary administratrix, etc., as the appellant in the pending appeals, and amending the title of the action accordingly, on the following condition: that, within five days after the entry of the order hereon, said William Marco shall file an undertaking for $1,000, with corporate surety, to pay all costs and disbursements which may be awarded against him on the pending appeals. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.